Exhibit 10.26




SEITEL, INC.
EXECUTIVE RETENTION BONUS PROGRAM FOR KEY EMPLOYEES


The Compensation Committee of the Board of Directors of Seitel, Inc. (the
“Board”) and its subsidiaries, (collectively, the “Company”) has determined that
it is in the best interests of the Company and its shareholders to provide for
continuity of management of the Company through the implementation of an
Executive Retention Bonus Program (the “Program”) for key members of executive
management of the Company as specifically identified in Exhibit “A” (“Key
Employees”). The Program is intended to diminish the extent to which the Key
Employees of the Company might otherwise be distracted from the efficient
discharge of their responsibilities to the Company, and to ensure that the
Company will continue to receive the full, undistracted attention and dedication
of its Key Employees. Therefore, the Compensation Committee hereby authorizes
and adopts the Program described below effective as of January 1, 2017
(“Effective Date”).


1.
Benefits. In addition to the benefits provided in the Executive’s Employment
Agreement and except as provided in this Section 3 below:



(a)Vesting and Payment of Full Retention Bonus. A Key Employee who continues as
an employee of the Company through December 31, 2018 shall receive, and the
Company shall pay in cash, in one lump sum, the amount set forth opposite such
Key Employee’s name on Exhibit “A” within 30 days of December 31, 2018 provided
the Key Employee has remained a continuous employee of the Company from the
period January 1, 2017 through December 31, 2018.


(b)Involuntary Termination Without Cause or Termination of Employment by Key
Employee for Good Reason. Upon involuntary termination of a Key Employee by the
Company other than for Cause (as defined in the employment agreement of each Key
Employee) or termination of employment by the Key Employee for Good Reason (as
defined in the employment agreement of each Key Employee), the pro rata share of
the bonus for time worked during the term of this agreement shall vest and such
benefit shall be paid in cash in one lump sum within 30 days of such event.


(c)Termination for Cause. Notwithstanding anything herein to the contrary, if a
Key Employee’s employment is terminated by the Company or its subsidiaries at
any time during the term of the Program for Cause, the Key Employee shall not be
entitled to payment of any of the benefits under the Program as described in
this Section 3.


2.Withholding. The Company may withhold from any amount payable or benefit
provided under this Program such Federal, state, local, foreign and other taxes
as are required to be withheld pursuant to any applicable law or regulations.





--------------------------------------------------------------------------------






3.Binding Effect. All of the provisions of this Program shall be fully
applicable to any successor to the Company resulting from a change of control.
The Company agrees that in the event of a tender or exchange offer, merger,
consolidation or liquidation or any such similar event involving the Company,
its securities or assets, it shall reveal the existence of this Program to the
acquiring person or entity. The Company further agrees that if such action is
not inconsistent with the best interests of the Company, it shall condition
approval of any transactions proposed by the acquiror upon obtaining the
consent, in writing, of the potential successor to the Company to be bound by
this Program. Since the duties and services of the Key Employee hereunder are
special, personal and unique in nature, the Key Employee may not transfer, sell
or otherwise assign her rights, obligations or benefits under this Program.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Executive
Retention Bonus Program, thereunto directly authorized, as of the day and year
first written above.


 
 
SEITEL, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/
 
Robert D. Monson
 
 
 
 
Robert D. Monson
 
 
 
 
President and Chief Executive Officer








--------------------------------------------------------------------------------




Exhibit “A”










Key Employee
Retention Bonus
Rob Monson
$
1,087,040


Marcia Kendrick
$
361,900


Randy Sides
$
361,900


Richard Kelvin
$
352,000








